This suit involves an election contest in which the plaintiff's suit was dismissed upon an exception to the jurisdiction ratione materiæ.
Plaintiff appealed to this court and the case was fixed for trial for this day, *Page 724 
and due notice given attorneys for both appellant and appellee. At the hour fixed for trial, appellant made no appearance, either in person, by counsel, or by brief. We therefore conclude that the appeal has been abandoned, and it is dismissed at appellant's cost.
                      On Application for Rehearing.